In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 17‐2002 
MARK SKIBA 
                                                   Plaintiff‐Appellant, 

                                   v. 

ILLINOIS CENTRAL RAILROAD COMPANY, 
                                                  Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
            No. 1:15‐cv‐5353 — Ronald A. Guzmán, Judge. 
                      ____________________ 

    ARGUED FEBRUARY 23, 2018 — DECIDED MARCH 8, 2018 
                 ____________________ 

   Before FLAUM, SYKES, and HAMILTON, Circuit Judges. 
    FLAUM,  Circuit  Judge.  Plaintiff‐appellant  Mark  Skiba  al‐
leges  his  former  employer,  defendant‐appellee  Illinois  Cen‐
tral Railroad (“IC”), unlawfully discriminated against him on 
the  basis  of  age  and  national  origin,  as  well  as  retaliated 
against him for complaining about a superior, in violation of 
the  Age  Discrimination  in  Employment  Act  (“ADEA”),  29 
U.S.C. §§ 621–34, and Title VII of the Civil Rights Act of 1964 
(“Title  VII”),  42  U.S.C. §§  2000e–2000e‐17.  The  district  court 
2                                                     No. 17‐2002 

granted summary judgment in favor of IC. Plaintiff now ap‐
peals. For the reasons stated below, we affirm. 
                           I. Background 
     A. Factual Background 
    IC is a subsidiary of the Canadian National Railway Com‐
pany (“CN”), a Canadian corporation that operates rail and 
transportation businesses in the United States and Canada. In 
June 2008, IC hired plaintiff, a United States citizen, as an en‐
try‐level  management  trainee  in  its  Railroader  Trainee  Pro‐
gram. At the time, plaintiff was fifty‐five years of age. Plaintiff 
completed the Railroader Trainee Program in 2009 and sub‐
sequently served in multiple management‐level positions, in‐
cluding  Mechanical  Officer—Special  Projects  and  Car  Me‐
chanical Supervisor. 
    In February 2011, at the age of fifty‐eight, plaintiff applied 
for a promotion to Motive Power Supervisor in IC’s Motive 
Power  Department  in  Homewood,  Illinois.  Plaintiff  alleges 
that during his interview, Jim Voytechek, IC’s Director of Sys‐
tems Network Operations, asked him his age. Voytechek de‐
nies this claim. He acknowledges, however, that plaintiff had 
“a good interview,” “spoke very confidently,” and appeared 
“orderly and focused.” As a result, plaintiff was awarded the 
promotion. In his new role, plaintiff reported to Daniel Cler‐
mont, the Senior Manager of the Motive Power Department, 
who in turn reported to Voytechek. Clermont and Voytechek 
are both Canadian citizens. 
   In  June  2012,  one  of  plaintiff’s  co‐workers  filed  a  com‐
plaint  with  IC’s  Human  Resources  Department  regarding 
Clermont’s workplace conduct. Specifically, the employee al‐
leged  Clermont  was  “verbally  abusive,”  “used  profanity,” 
No. 17‐2002                                                                      3 

and  “insulted  employees.”  Veronica  Loewy,  an  IC  Human 
Resources  Associate,  was  assigned  to  investigate  the  com‐
plaint. 
    In  an  email  to  Loewy  sent  on  July  4,  2012,  plaintiff  con‐
firmed  Clermont’s  “abusive  conduct”  and  stated  Clermont 
frequently  “berat[ed],  badger[ed],  and  disrespect[ed]”  his 
subordinates. Plaintiff further alleged Clermont’s “continual 
personal abuse and belittling” created a “stressful” work en‐
vironment  that  caused  him  to  “have  nightmares.”  Notably, 
however, plaintiff did not claim that any protected class sta‐
tus under the ADEA or Title VII (i.e., race, color, religion, sex, 
national origin, or age) served as the impetus for Clermont’s 
conduct.1  
    Plaintiff  sent  another  email  to  Loewy  on  September  16, 
2012. In it, plaintiff recounted that Clermont was “abusive/ar‐
gumentative” towards him on September 9, 2012. Plaintiff al‐
leged that as a result of Clermont’s behavior, he experienced 
“shortness of breath” and “a dull chest pain” and was taken 
to the hospital. He further stated that the high stress induced 
by  Clermont’s  management  style  caused  a  “ventricular  ar‐
rhythmic  condition”  and  high  blood  pressure.  Once  again, 
plaintiff did not mention a protected class. Instead, he charac‐
terized the situation as a “personality conflict.” 



                                                 
     1 Plaintiff’s email did make one cursory reference to “retaliation.” Spe‐

cifically, plaintiff stated: “So, before I make any written charges (of retali‐
ation) I certainly want to be positive about my reasons for making such a 
charge,  and  so  going  [sic]  to  wait  and  see  what  happens  … .”  Plaintiff, 
however, did not detail any statutorily protected activity, nor connect the 
possible retaliation to a statutorily protected class.  
4                                                             No. 17‐2002 

    Regardless, plaintiff told Loewy he could not “further risk 
[his] mental and physical health” by working under Clermont 
and requested reassignment to another department. Plaintiff 
noted he had “been putting in” for other IC management po‐
sitions since January 2012, but had thus far been unsuccessful. 
   On  September  17,  2012,  the  day  after  plaintiff’s  email  to 
Loewy, Clermont contacted Allan Rothwell, a Director of Hu‐
man  Resources,  and  informed  him  of  “performance  issues” 
with  plaintiff.  In  response,  Rothwell  notified  Clermont  of 
plaintiff’s complaints and request for a transfer. 
    Loewy responded to plaintiff’s September 16 email via let‐
ter on September 21, 2012. She acknowledged Clermont had 
“not  act[ed]  consistent  with  IC’s  expectations  regarding  his 
managerial actions, methods of communications, or interac‐
tions with IC employees” and stated IC would “take appro‐
priate  corrective  measures  to  ensure  that  similar  conduct 
[was] not repeated.”2 She further informed plaintiff that his 
requested reassignment had to be “based on a merit selection 
process” pursuant to IC’s regular hiring and promotion prac‐
tices. She encouraged him, however, to “continue to apply for 
other positions.” 
    According to the record, IC’s personnel decisions are usu‐
ally  the  result  of  departmental  decision‐making  rather  than 
top‐down mandates from company‐wide leadership. One or 
more senior managers within a relevant department, often re‐


                                                 
      2 Clermont was required to meet with Rothwell, who counseled Cler‐

mont on the need to control his “outbursts” and improve his communica‐
tion  style.  The  meeting  was  documented  and  placed  in  Clermont’s  per‐
sonnel file.  
No. 17‐2002                                                      5 

ferred to as “hiring managers,” independently control the in‐
terview and selection process,  with  advice  and consultation 
from Human Resources. 
    Plaintiff  sent  another  email  to  Loewy  on  September  28, 
2012. His email emphasized that his September 16 transfer re‐
quest “was not a complaint” and that “this letter [was] not a 
complaint either.” Still, he raised “reservations” about finding 
a  new  management  position  “via  [IC’s]  conventional  meth‐
ods” (plaintiff claimed to have unsuccessfully applied for ap‐
proximately  forty‐five different job openings by  that point). 
He further stated that during his time at IC, he had observed 
“many management employees … who got into a personality 
conflict with their superior, and were instantly given individ‐
ual  consideration  and  moved  into  an  open  position,”  effec‐
tively “bypassing the merit based selection process, protocol, 
and procedure.” 
    IC  acknowledges  that,  on  occasion,  a  manager  qualified 
for another position may circumvent the normal application 
process and laterally move to another department without a 
formal  interview.  Despite  plaintiff’s  requests,  however,  no 
such transfer occurred in his case. 
   Plaintiff filed a formal complaint against Clermont via an 
email to Loewy on October 14, 2012, stating that “things have 
not gotten better with the personality conflict.” Plaintiff stated 
the  basis  of  his  complaint  was  “four‐fold”:  (1)  Clermont 
“providing a continual hostile work environment”; (2) Cler‐
mont’s retaliation against plaintiff “for previous complaints” 
and “testimony” in Loewy’s HR investigation; (3) Clermont 
“disrespecting” plaintiff “by publicly mocking and ridiculing 
6                                                             No. 17‐2002 

[his]  medical  condition”3;  and  (4) Clermont  “discrimi‐
nat[ing]”  against  plaintiff  by  “holding  only  [plaintiff]  ac‐
countable with written  negative  consequences”  for  “alleged 
errors that everyone else makes.” Once again, his complaint 
did  not  assert  Clermont’s  actions  were  motivated  by  plain‐
tiff’s age or national origin. 
     On October 15, 2012, the day after plaintiff filed his com‐
plaint, Clermont wrote a letter to plaintiff claiming his “work 
performance  [was]  unsatisfactory.”  Clermont  outlined  sev‐
eral instances of plaintiff’s workplace failures, and warned if 
he  failed  to  improve,  “disciplinary  action  may  result,  up  to 
and including … dismissal.” This letter was placed in plain‐
tiff’s personnel file. 
    In  January  2013,  Albert  Nashman,  IC’s  Assistant  Vice 
President of Network Operations—also a Canadian citizen—
decided to downsize the Homewood Motive Power Depart‐
ment and consolidate its functions at IC’s facilities in Edmon‐
ton.  At  his  deposition,  Nashman  testified  that  his  decision 
was part of a company‐wide effort to maximize efficiencies at 
IC’s  train  dispatch  centers.  As  a  result,  Clermont  was  reas‐
signed to Canada and plaintiff’s position was eliminated. IC 
informed plaintiff of Nashman’s decision on January 15, 2013. 
At that time, plaintiff was sixty years of age. Although he had 
remained  unsuccessful  in  securing  another  IC  management 
position (by that stage, he had supposedly applied to approx‐
imately sixty management openings), Voytechek offered him 
a non‐management clerical job. 

                                                 
      3 Plaintiff does not bring a claim under either the Americans with Dis‐

abilities Act (“ADA”), 42 U.S.C. §§ 12101–213, or § 504 of the Rehabilita‐
tion Act of 1973, 29 U.S.C. § 794(a).
No. 17‐2002                                                       7 

   In  a  February  4,  2013  email  to  Voytechek,  plaintiff  re‐
quested  that  Voytechek  review  plaintiff’s  personal  circum‐
stances. Once again, he referred to IC’s supposed practice “of 
placing  displaced  managers  almost  seamlessly  into  another 
department’s  management  team.”  Also,  for  the  first  time, 
plaintiff referenced the ADEA, stating: “I maybe [sic] a mem‐
ber of a protected class under the Age Discrimination in Em‐
ployment  Act  of  1967.”  The  same  day,  Voytechek  emailed 
Rothwell and asked him to respond to plaintiff on his behalf. 
Voytechek told Rothwell that “[t]he problem for [plaintiff] is 
not that there are no jobs in management available … but ra‐
ther that no one ‘wants’ him.” 
    Rothwell attempted to assist plaintiff in his job search. For 
example,  in  January  2013,  Rothwell  sent  multiple  emails  to 
managers in other IC departments asking about potential job 
openings. Rothwell went so far as to request that plaintiff be 
interviewed  ahead  of  other  candidates.  These  efforts,  how‐
ever, proved unsuccessful. 
    On  February  22,  2013,  Rothwell  emailed  the  Senior  Hu‐
man Resources Director in Canada. In his email, Rothwell de‐
scribed plaintiff as “a later career person” who “present[ed] 
poorly to hiring managers and [had] a personal view of his 
skills and abilities which [was] inconsistent to how others see 
him.”  Rothwell  further  stated  plaintiff  was  “not  one  who 
takes feedback well.” Rothwell shared his thoughts “in case 
[plaintiff] escalate[d] the matter.” 
   Plaintiff’s  managerial  job  search  remained  unsuccessful 
and  he  began  working  in  the  clerical  position  on  March  4, 
2013.  Still,  Rothwell’s  placement  attempts  continued.  On 
March 11, 2013, for instance, Rothwell told an IC hiring man‐
ager that plaintiff was still eligible for a management position 
8                                                      No. 17‐2002 

and that “[i]f he is qualified he should be interviewed.” These 
efforts did not produce any tangible results. 
   On March 27, 2013, plaintiff sent another email to Loewy. 
Plaintiff complained Clermont’s October 15th letter concern‐
ing plaintiff’s job performance was “retaliatory” for plaintiff’s 
prior complaints and was “adversely affecting” his job search. 
   In all, plaintiff alleges he applied to approximately eighty‐
two  different  management  positions,  all  without  success. 
Plaintiff further claims at least thirty‐seven of those positions 
were filled by substantially younger candidates. 
     B. Procedural Background 
    Plaintiff  filed  a  charge  of  discrimination  with  the  Equal 
Opportunity Employment Commission (“EEOC”) on Decem‐
ber 30, 2013, claiming the elimination of his Motive Power po‐
sition,  his  demotion  to  a  non‐management  clerical  job,  and 
IC’s refusal to hire him in another management‐level position 
were the result of unlawful discrimination based upon his age 
and American citizenship. The EEOC issued a Notice of Right 
to Sue on March 26, 2015. 
    On June 17, 2015, plaintiff commenced the present action 
in the United States District Court for the Northern District of 
Illinois.  Plaintiff  brought  claims  against  IC  under  both  the 
ADEA and Title VII, alleging unlawful discrimination on the 
basis  of  age  and  national  origin,  respectively.  Additionally, 
plaintiff claimed he was subjected to unlawful retaliation for 
reporting his complaints about Clermont. 
  The  district  court  granted  summary  judgment  to  IC  on 
April 12, 2017. This appeal followed. 
      
No. 17‐2002                                                                 9 

                                            II. Discussion 
    We review a district court’s grant of summary judgment 
de  novo.  C.G.  Schmidt,  Inc.  v.  Permasteelisa  N.  Am.,  825  F.3d 
801, 805 (7th Cir. 2016). Summary judgment is appropriate if 
the movant “shows that there is no genuine dispute as to any 
material fact and the movant is entitled to judgment as a mat‐
ter of law.” Spurling v. C & M Fine Pack, Inc., 739 F.3d 1055, 
1060 (7th Cir. 2014) (quoting Fed. R. Civ. P. 56(a)). A genuine 
dispute of material fact exists “if the evidence is such that a 
reasonable  jury  could  return  a  verdict  for  the  nonmoving 
party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). 
We “consider all of the evidence in the record in the light most 
favorable to the non‐moving party, and we draw all reasona‐
ble inferences from that evidence in favor of the party oppos‐
ing summary judgment.” Feliberty v. Kemper Corp., 98 F.3d 274, 
276–77 (7th Cir. 1996). 
      A. Plaintiff’s Retaliation Claim 
    To  survive  summary  judgment  on  a  timely  retaliation 
claim, plaintiff must offer evidence of: “(1) a statutorily pro‐
tected  activity;  (2)  a  materially  adverse  action  taken  by  the 
employer;  and  (3)  a  causal  connection  between  the  two.” 
Baines v. Walgreen Co., 863 F.3d 656, 661 (7th Cir. 2017) (quot‐
ing Humphries v. CBOCS W., Inc., 474 F.3d 387, 404 (7th Cir. 
2007)). 
    Here, plaintiff did not engage in any statutorily‐protected 
activity.4  Statutorily‐protected  activity  “requires  more  than 
                                                 
      4  The district court granted summary judgment by finding plaintiff’s 

retaliation claim time barred. However, “we may affirm on any basis that 
appears in the record.” Kidwell v. Eisenhauer, 679 F.3d 957, 965 n.1 (7th Cir. 
2012).  
10                                                       No. 17‐2002 

simply a complaint about some situation at work, no matter 
how valid the complaint might be.” Cole v. Bd. of Trs. of N. Ill. 
Univ., 838 F.3d 888, 901 (7th Cir. 2016). Rather, “the complaint 
must  indicate [that] discrimination occurred because of sex, 
race,  national  origin,  or  some  other  protected  class.”  Toma‐
novich v. City of Indianapolis, 457 F.3d 656, 663 (7th Cir. 2006). 
“Merely  complaining  in  general  terms  of  discrimination  or 
harassment,  without  indicating  a  connection  to  a  protected 
class or providing facts sufficient to  create that  inference, is 
insufficient.” Id. 
     Our decision in Gleason v. Mesirow Fin., Inc., 118 F.3d 1134 
(7th Cir. 1997), is instructive. There, a former employee of Me‐
sirow Financial filed a suit alleging pregnancy discrimination, 
sexual harassment, and retaliatory discharge under Title VII. 
Id.  at  1135.  The  record  indicated  the  plaintiff’s  former  man‐
ager utilized an “abrasive management style” that “was not 
calculated to  win friends  and influence  people.” Id. at  1136. 
The  manager’s  “overbearing  behavior”  included  “yelling, 
slamming  down  the  phone,  making  nasty  comments  about 
clients, [and] talking down to his fellow workers.” Id. Eventu‐
ally, the plaintiff complained to management about the man‐
ager’s  “generally  obnoxious  conduct  and  difficult  personal‐
ity,” but did not raise “specific concerns or allegations of sex‐
ual harassment.” Id. 
    The plaintiff later alleged Mesirow terminated her in retal‐
iation  for  her  complaints.  Id.  at  1138.  Affirming  the  district 
court’s grant of summary judgment in favor of Mesirow, we 
held that “[i]n order to demonstrate a case of retaliatory dis‐
charge, a plaintiff must show that she opposed conduct pro‐
hibited by Title VII, or at a minimum that she had a ‘reasona‐
ble  belief’  she  was  challenging  such  conduct.”  Id.  at  1147 
No. 17‐2002                                                                   11 

(quoting Dey v. Colt Constr. & Dev. Co., 28 F.3d 1446, 1458 (7th 
Cir.  1994)).  We  noted  that  although  the  plaintiff  “did  com‐
plain  about  [her  manager’s]  management  style[]  in  general 
terms[,] … she did not raise the subject of sexual harassment 
to anyone in authority.” Id. Therefore, although the plaintiff 
may  have  felt  the  manager’s  objectionable  behavior  encom‐
passed sexual discrimination, those feelings were “irrelevant” 
because she did not make them known to her employer. Id. 
    The  same  reasoning  applies  here.  Nothing  in  plaintiff’s 
complaints  about  Clermont  suggests  he  was  protesting  dis‐
crimination on the basis of age or national origin. His multiple 
emails to Loewy in 2012 and 2013 do not reference those pro‐
tected classes at all, either directly or indirectly. To the con‐
trary,  like  the  plaintiff  in  Gleason,  plaintiff  framed  his  com‐
plaint in general terms: he stated the issue was a mere “per‐
sonality conflict” and described Clermont as an “abusive” su‐
pervisor who “berat[ed], badger[ed], and disrespect[ed]” his 
subordinates. He never suggested that Clermont acted with 
unlawful discriminatory animus. This is not enough to satisfy 
either  ADEA  or  Title  VII  strictures.5  Plaintiff’s  retaliation 
claim accordingly fails. 

                                                 
     5 At oral argument, plaintiff focused heavily upon his February 4, 2013 

email to Voytechek and his March 27, 2013 email to Loewy. This reliance 
is misplaced. Although plaintiff’s February 4 email specifically referenced 
the  ADEA,  it  had  nothing  to  do  with  plaintiff’s  complaints  about  Cler‐
mont. Indeed, by that point, the Homewood Motive Power Department 
had been eliminated and Clermont reassigned to Canada. Moreover, the 
email only declared plaintiff’s potential membership in a protected class—
a fact likely already known by Voytechek. Plaintiff did not further allege 
that any of IC’s actions were motivated by such a connection. Similarly, 
although plaintiff’s March 27 email characterized Clermont’s October 15th 
letter  regarding  plaintiff’s  job  performance  as  “retaliatory,”  this  alone 
12                                                              No. 17‐2002 

      B. Plaintiff’s Discrimination Claims 
            1. Plaintiff’s ADEA Claim 
    “Congress enacted the ADEA in 1967 to ‘promote employ‐
ment of older persons based on their ability rather than age; 
to prohibit arbitrary age discrimination in employment; [and] 
to  help  employers and workers  find  ways  of  meeting  prob‐
lems arising from the impact of age on employment.’” Carson 
v. Lake County., Ind., 865 F.3d 526, 532 (7th Cir. 2017) (altera‐
tion in original) (quoting 29 U.S.C. § 621(b)). The statute pro‐
tects workers forty years of age and older and “makes it un‐
lawful for an employer … ‘to fail or refuse to hire or to dis‐
charge any individual or otherwise discriminate against any 
individual  with  respect  to  his  compensation,  terms,  condi‐
tions, or privileges of employment, because of such individ‐
ual’s age.” Id. (quoting 29 U.S.C. § 623(a)(1)). 
    Because plaintiff seeks to recover under a theory of dispar‐
ate treatment, he must “prove, by a preponderance of the ev‐
idence, that age was the ‘but‐for’ cause of the challenged ad‐
verse  employment  action.” Id.  (quoting  Gross  v.  FBL  Fin. 
Servs., Inc., 557 U.S. 167, 180 (2009)). In other words, “in the 
ADEA context, it’s not enough to show that age was a moti‐
vating factor.  The plaintiff must  prove that,  but  for  his age, 
the adverse action would not have occurred.” Martino v. MCI 
Commc’ns Serv., Inc., 574 F.3d 447, 455 (7th Cir. 2009). “In this 

                                                 
does not establish a sufficient factual nexus to plaintiff’s membership in a 
protected  class.  Plaintiff  “need  not  use  …  magic  words”  to  grant  his 
speech statutory protection, but he “‘has to at least say something to indi‐
cate [his age or national origin] is an issue.’” Sitar v. Ind. Dep’t of Transp., 
344 F.3d 720, 727 (7th Cir. 2003) (quoting Miller v. Am. Family Mut. Ins. Co., 
203 F.3d 997, 1007–08 (7th Cir. 2000)).  
No. 17‐2002                                                         13 

respect, the ADEA is narrower than Title VII … as Title VII 
also  protects  against  mixed‐motive  discrimination.”  Carson, 
865 F.3d at 532. 
    An ADEA plaintiff may satisfy this burden through two 
methods. First, she “may proceed by introducing direct or cir‐
cumstantial  evidence  that her employer  took an adverse ac‐
tion  against  her  because  of  her  age.”  Id.  at  532–33.  Alterna‐
tively, she  may use the McDonnell Douglas “burden  shifting 
framework.”  Id.  at  533  (citing  McDonnell  Douglas  Corp.  v. 
Green, 411 U.S. 792 (1973)). Under this approach, the plaintiff 
must show evidence that “(1) she is a member of a protected 
class, (2) she was meeting the defendant’s legitimate expecta‐
tions,  (3) she  suffered  an  adverse  employment  action,  and 
(4) similarly  situated  employees  who  were  not  members  of 
her protected class were treated more favorably.” Id. (quoting 
Simpson  v.  Franciscan  All.,  Inc.,  827  F.3d  656,  661  (7th  Cir. 
2016)). If the plaintiff meets each element of her prima facie 
case, “the burden shifts ‘to the defendant to articulate a legit‐
imate, nondiscriminatory reason for the adverse employment 
action, at which point the burden shifts back to the plaintiff to 
submit  evidence  that  the  employer’s  explanation  is  pre‐
textual.’”  Id.  (internal  quotation  marks  omitted)  (quoting 
Simpson, 827 F.3d at 661). “However the plaintiff chooses to 
proceed, at the summary judgment stage the court must con‐
sider all admissible evidence to decide whether a reasonable 
jury could find that the plaintiff suffered an adverse action be‐
cause of her age.” Id.; see also Ortiz v. Werner Enters., Inc., 834 
F.3d 760, 765 (7th Cir. 2016) (“Th[e] legal standard … is simply 
whether the evidence would permit a reasonable factfinder to 
conclude  that  the  plaintiff’s  [age]  caused  the  discharge  or 
other adverse employment action. Evidence must be consid‐
ered as a whole … .”). 
14                                                      No. 17‐2002 

    Here, plaintiff points to the following as evidence of age 
discrimination: (1) statements made by IC personnel; (2) de‐
viations  from  IC’s  stated  hiring  practices;  (3)  preferential 
treatment of younger IC employees; and (4) evidence of pre‐
text. We address each in turn. 
           a. Statements Made by IC Personnel 
              i.   Statement by Voytechek 
    Plaintiff first highlights that Voytechek asked him how old 
he was when he interviewed for the Motive Power Supervisor 
position in February 2011. Voytechek disputes this point, but 
on review of summary judgment, we must assume he asked 
that  question.  Nevertheless,  the  incident  does  not,  by  itself, 
directly support an inference of discrimination here because 
it was neither asked around the time of IC’s challenged deci‐
sions nor made in reference to the relevant adverse employ‐
ment actions. See Hemsworth v. Quotesmith.Com, Inc., 476 F.3d 
487, 491 (7th Cir. 2007), overruled on other grounds by Ortiz, 834 
F.3d 760. Rather, Voytechek’s question came more than two 
years  before  plaintiff’s  Motive  Power  position  was  elimi‐
nated, and from a person who actually promoted plaintiff at 
the age of fifty‐eight. Standing alone, each of these facts may 
not be enough to undermine plaintiff’s claim. When consid‐
ered  together,  however,  they  remove  any  probative  value 
Voytechek’s  question  might  have  added  to  plaintiff’s  prof‐
fered evidence of unlawful intent. In short, Voytechek’s ques‐
tion about plaintiff’s age is unavailing. 
             ii.   Statements by IC Hiring Managers 
  Plaintiff  next  points  to  remarks  by  various  IC  hiring 
managers  after  rejecting  his  applications  for  assorted 
managerial openings: (1) when plaintiff applied for the Safety 
No. 17‐2002                                                         15 

Officer position, a hiring manager believed plaintiff “would 
not  respond  well  to  the  need  for  additional  training”;  (2) 
when  plaintiff  applied  for  the  Manager  of  Truck  Owner 
Operators  position,  another  hiring  manager  thought  a 
different candidate (who happened to be younger) would be 
“a little faster” at grasping certain aspects of the job; (3) the 
hiring  manager  who  interviewed  plaintiff  for  the  Benefits 
Administrator—Attendance  Management  position  noted 
plaintiff was “low energy”; and (4) the hiring manager filling 
the Terminal Coordinator position noted that a candidate (not 
plaintiff) “was very close to retirement and looked to be using 
the opportunity to get back to Michigan … so he could retire.” 
    Plaintiff attributes each of these comments to bias against 
his age. We disagree. As the district court noted, these state‐
ments are innocuous when viewed in context. See Baker v. Sil‐
ver  Oak  Senior  Living  Mgmt.  Co.,  581  F.3d  684,  688  (8th  Cir. 
2009)  (recognizing  that  statements  made  in  an  ADEA  case 
“must be viewed in … context”). For example, as to plaintiff’s 
anticipated  response  to  extra  training,  the  hiring  manager’s 
evaluation derived not from plaintiff’s age, but the fact that 
plaintiff  “presented  as  somewhat  over‐confident  regarding 
his  own  knowledge  and  abilities.”  Indeed,  according  to  the 
manager’s sworn affidavit, he did not even know plaintiff’s 
age at the time of his interview. Plaintiff offers nothing to re‐
but this contention. 
     As  to  the  belief  that  an  alternate  candidate  would  be  “a 
little faster” than plaintiff at the Manager of Truck Owner Op‐
erators position, the  hiring manager explained his decision‐
making process at his deposition: 
16                                                         No. 17‐2002 

        It was my impression that [the other candidate] 
        would grasp some of the aspects of the job a lit‐
        tle  faster  than  [plaintiff]  …  [b]ased  on  …  my 
        overall impression on how they would do. A lot 
        of aspects to this job, a lot of different things that 
        you have to be able to manage and accomplish, 
        and  my  impression  was  that  [the  other  candi‐
        date] … would be slightly more quick in grasp‐
        ing  all  these  different  parts  of  the  job,  as  op‐
        posed to … [plaintiff] I thought would take a lit‐
        tle bit more time. 
     Nothing in the manager’s evaluation is attributed to plain‐
tiff’s age. Therefore, as the district court noted, plaintiff’s “as‐
sumption that [the] comments were based on Plaintiff’s age 
versus  his  intelligence,  skills,  or  simply  Plaintiff’s  behavior 
during the interview has no basis in the record.” 
   The  hiring  manager  for  the  Benefits  Administrator—
Attendance  Management  position  similarly  explained  his 
assessment  of  plaintiff’s  “low  energy,”  stating  he  did  not 
“recall that there was much energy in the interview” and that 
the  “conversation  was  just  very  plain  …  in  tone  and  in 
response.”  Once  again,  nothing  indicates  the  manager’s 
evaluation derived from plaintiff’s age. 
   Plaintiff  argues  he  deserves  the  benefit  of  inferences 
drawn from the evidence. Although this may generally be the 
case, “we make only reasonable inferences, not every conceiv‐
able one.” Spitz v. Proven Winners N. Am., LLC, 759 F.3d 724, 
730 (7th Cir. 2014). Indeed, “our favor toward the nonmoving 
party does not extend to drawing ‘[i]nferences that are sup‐
ported  by  only  speculation  or  conjecture.’”  Argyropoulos  v. 
City  of  Alton,  539  F.3d  724,  732  (7th  Cir.  2008)  (alteration  in 
No. 17‐2002                                                            17 

original)  (quoting  Fischer  v.  Avanade,  Inc., 519  F.3d  393,  401 
(7th Cir. 2008)). In the end, plaintiff’s proffered theory is too 
divorced from the factual record to create a genuine issue of 
material fact. 
     That leaves the statement about another IC candidate be‐
ing “close to retirement.” From the outset, the probative value 
of  a  comment  concerning  a  separate,  unrelated  employee  is 
limited at best. Regardless, the observation, which was made 
in an email to a Human Resources Associate, appears benign 
when  read  in  conjunction  with  the  remainder  of  the  hiring 
manager’s remarks: 
        We can check into [the relevant candidate] also. 
        When  I  originally  looked  at  his  information  I 
        saw  that  he  was  very  close  to  retirement  and 
        looked to be using the opportunity to get back 
        to Michigan (where he lives) so he could retire. 
        But I need the help so if he looks okay to you, let’s set 
        it up! 
(emphasis  added).  Moreover,  we  recently  held  that  courts 
cannot necessarily “equate retirement eligibility with age” be‐
cause “eligibility for retirement may be based on age, years of 
service,  or  a  combination  of  the  two.”  David  v.  Bd.  of  Trs.  of 
Cmty. Coll. Dist. No. 508, 846 F.3d 216, 229 (7th Cir. 2017). The 
Supreme Court has stated that “age and years of service are 
analytically distinct,” and therefore “an employer can take ac‐
count of one while ignoring the other.” Hazen Paper Co. v. Big‐
gins, 507 U.S. 604, 611 (1993). Here, plaintiff “has not identi‐
fied any record evidence that explains how retirement eligi‐
bility  is  determined.”  David,  846  F.3d  at  229.  Thus,  without 
more,  we  cannot  equate  the  hiring  manager’s  comments 
18                                                              No. 17‐2002 

about an employee’s impending retirement with an inappro‐
priate focus on age. 
   In sum, plaintiff’s reliance upon the various statements by 
IC hiring managers is inapposite. 
                   iii.      Statement by Rothwell 
    Finally,  plaintiff  highlights  Rothwell’s  description  of 
plaintiff in February 2013 as a “later career person.” As with 
the term “close to retirement,” however, this is not an inevi‐
table  euphemism  for  old  age.  See  Wilson  v.  Lear  Corp., 
2 F. App’x 576, 580 (7th Cir. 2001) (“An ‘early career person’ 
designation does not necessarily refer to age.”). Regardless, in 
his  role  as  Director  of  Human  Resources,  Rothwell  did  not 
possess  final  decision‐making  authority  over  plaintiff’s  de‐
motion  to  a  non‐management  clerical  job  or  IC’s  refusal  to 
hire him in another management‐level  position. “Normally, 
statements by a nondecisionmaker do not satisfy a plaintiff’s 
burden  of  proof  in  an  employment  discrimination  case.” 
Paluck  v.  Gooding  Rubber  Co.,  221  F.3d  1003,  1010  (7th  Cir. 
2000). In addition, the record simply does not support attrib‐
uting Rothwell with discriminatory animus. To the contrary, 
the evidence shows Rothwell made repeated efforts to assist 
plaintiff  in  his  job  search,  even  after  plaintiff  formally  ac‐
cepted the clerical position in March 2013. Indeed, Rothwell 
went so far as to request that plaintiff be interviewed ahead of 
other candidates.6 Rothwell’s “late career” remark, therefore, 
does not help satisfy plaintiff’s burden of proof. 

                                                 
      6 Although Rothwell critiqued plaintiff in his February 22, 2013 email, 

his thoughts were only shared with the Senior Human Resources Director, 
not a hiring manager. Moreover, Rothwell noted at the time that he was 
forwarding  the  information  “in  case  [plaintiff]  escalate[d]  the  matter” 
No. 17‐2002                                                                  19 

             b. Deviations from IC’s Hiring Practices 
     In addition to the statements made by IC personnel, plain‐
tiff also claims the company engaged in “significant and un‐
explained”  deviations  from  its  established  hiring  practices. 
See Hanners v. Trent, 674 F.3d 683, 694 (7th Cir. 2012) (“Signif‐
icant, unexplained or systematic deviations from established 
policies  or  practices  can  no  doubt  be  relative  and  probative 
circumstantial  evidence  of  discriminatory  intent.”).  Specifi‐
cally, plaintiff argues that IC’s United States policy was to in‐
terview  “all  qualified  candidates”  for  open  positions,  yet 
plaintiff did not receive interviews for a number of his man‐
agement applications.7  
      However, plaintiff has not adequately shown he was qual‐
ified for a majority of the eighty‐two positions for which he 
supposedly applied. “Neither the district court nor this Court 
is obligated in considering a motion for summary judgment 
to assume the truth of a nonmovant’s conclusory allegations 
on faith or to scour the record to unearth material factual dis‐
putes.”  Carter  v.  Am.  Oil  Co.,  139  F.3d  1158,  1163  (7th  Cir. 
                                                 
within the company, not to prevent plaintiff from securing a managerial 
position.  
    7  Plaintiff’s description of IC’s hiring practices derives from a single 

June  2013  email  sent  by  an  IC  Human  Resources  Manager  stating  that 
“[a]ll  people  who  are  qualified  for  [an  open]  position  must  be  inter‐
viewed.” As the district court noted, however, plaintiff’s interpretation is 
suspect. For one, the existence of such a policy was disputed by another 
Human Resources Manager as well as Rothwell. Moreover, actual enforce‐
ment for certain job openings would almost certainly be untenable—the 
record indicates IC received over 500 applications for one of the positions 
to which plaintiff applied. Nevertheless, at this juncture, we must construe 
all evidence in the light most favorable to plaintiff. See Feliberty, 98 F.3d at 
276–77. 
20                                                          No. 17‐2002 

1998).  Moreover,  it  is  undisputed  that  plaintiff  was  inter‐
viewed for a number of openings. Indeed, for at least one po‐
sition, plaintiff was interviewed on more than one occasion. 
This  places  the  true  extent  of  IC’s  supposed  deviations  in 
doubt. 
    Plaintiff also references IC’s alleged failure to comply with 
a consent decree in an unrelated case involving allegations of 
racial discrimination. The district court properly deemed this 
argument a “nonstarter.” The consent decree derives from a 
2010 case to which plaintiff was not a party, and does not seek 
to remedy discrimination on the basis of either age or national 
origin. Consequently, it has no bearing on the claims at issue 
here. 
            c. Preferential Treatment of Younger Employees 
     Plaintiff next argues younger IC employees were “system‐
atically” given preferential treatment. In particular, he points 
to thirty‐seven younger employees (individuals in their twen‐
ties, thirties, or forties) who were offered management‐level 
positions for which he applied. True, circumstantial evidence 
of discrimination may include “evidence, whether or not rig‐
orously statistical, that similarly situated employees outside 
the protected class received systematically better treatment.” 
Hasan v. Foley & Lardner LLP, 552 F.3d 520, 530 n.4 (7th Cir. 
2008)  (quoting Hemsworth, 476 F.3d at  491).  However,  while 
“they need not be identical in every conceivable way,” simi‐
larly situated employees “must be ‘directly comparable’ to the 
plaintiff  ‘in  all  material  respects.’”  Coleman  v.  Donahoe,  667 
F.3d 835, 846 (7th Cir. 2012) (quoting Patterson v. Ind. Newspa‐
pers, Inc., 589 F.3d 357, 365–66 (7th Cir. 2009)). This is because 
the similarly situated inquiry is meant to establish “whether 
all  things  are  in  fact  equal.” Filar  v.  Bd.  of  Educ.  of  City  of 
No. 17‐2002                                                          21 

Chi., 526  F.3d  1054,  1061  (7th  Cir.  2008).  The  purpose  of  the 
inquiry “is to eliminate other possible explanatory variables, 
‘such  as  differing  roles,  performance  histories,  or  decision‐
making personnel, which helps isolate the critical independ‐
ent  variable’—discriminatory  animus.”  Coleman,  667  F.3d  at 
846 (quoting Humphries, 474 F.3d at 405). 
    As a result, “[t]here must be ‘enough common factors … 
to  allow  for  a  meaningful  comparison  in  order  to  divine 
whether  intentional  discrimination  was  at  play.’”  Id.  at  847 
(alteration in original) (quoting Barricks v. Eli Lilly and Co., 481 
F.3d 556, 560 (7th Cir. 2007)). Although the “number [of rele‐
vant  factors]  depends  on  the  context  of  the  case,” Radue  v. 
Kimberly–Clark  Corp., 219  F.3d  612,  617  (7th  Cir.  2000),  over‐
ruled  on  other  grounds  by Ortiz,  834  F.3d  760,  “[i]n  the  usual 
case  a  plaintiff  must  at  least  show  that  the  comparators  (1) 
‘dealt with the same supervisor,’ (2) ‘were subject to the same 
standards,’ and (3) ‘engaged in similar conduct without such 
differentiating  or  mitigating  circumstances  as  would  distin‐
guish  their  conduct  or  the  employer’s  treatment  of 
them.’” Coleman, 667 F.3d at 847 (quoting Gates v. Caterpillar, 
Inc., 513 F.3d 680, 690 (7th Cir. 2008)). 
    Plaintiff makes no such showing here. His comparator ev‐
idence consists solely of a table listing the names and ages of 
the  thirty‐seven  younger  employees  and  the  positions  for 
which they were hired. Plaintiff provides no amplifying detail 
of the employees’ qualifications or employment history that 
would allow this Court to comfortably conclude their hiring 
was  the  result  of  discriminatory  motive  rather  than  some 
other explanatory variable. Ultimately, plaintiff bears the bur‐
den of showing the individuals he identifies are similarly sit‐
uated. See Patterson v. Avery Dennison Corp., 281 F.3d 676, 680 
22                                                      No. 17‐2002 

(7th  Cir.  2002)  (holding  that  “we  cannot  compare  [an  em‐
ployer’s]  treatment  of  [a plaintiff]  and  [a  co‐worker]”  if  the 
plaintiff  “fail[s]  to  meet  her burden of  establishing  that  [the 
co‐worker] is a similarly situated employee”). Because plain‐
tiff fails to do so, his comparator argument must fail. 
           d. Evidence of Pretext 
     Even if we assumed, arguendo, that plaintiff established a 
prima facie case, IC has offered legitimate, nondiscriminatory 
reasons for its refusal to hire plaintiff in another managerial 
role: he either was not qualified for the positions at issue or 
the  individuals  ultimately  hired  were  better  candidates.  To 
show these reasons are pretextual, plaintiff “must present ev‐
idence suggesting that the employer is dissembling.” O’Leary 
v. Accretive Health, Inc., 657 F.3d 625, 635 (7th Cir. 2011). “The 
question is not whether the employer’s stated reason was in‐
accurate  or  unfair,  but  whether  the  employer  honestly  be‐
lieved the reasons it has offered to explain the discharge.” Id. 
“[I]t  is  not  ‘the  court’s  concern  that  an  employer  may  be 
wrong about its employee’s performance, or be too hard on 
its  employee.  Rather,  the  only  question  is  whether  the  em‐
ployer’s proffered reason was pretextual, meaning that it was 
a lie.’” Ineichen v. Ameritech, 410 F.3d 956, 961 (7th Cir. 2005) 
(quoting Ransom v. CSC Consulting, Inc., 217 F.3d 467, 471 (7th 
Cir.  2000)).  “To  meet  this  burden,  [plaintiff]  must  ‘identify 
such weaknesses, implausibilities, inconsistencies, or contra‐
dictions’ in [IC’s] asserted reason[s] ‘that a reasonable person 
could find [them] unworthy of credence.’” Coleman, 667 F.3d 
at 852 (quoting Boumehdi v. Plastag Holdings, LLC, 489 F.3d 781, 
792 (7th Cir. 2007)). 
   Plaintiff argues that IC’s proffered justifications are dubi‐
ous for multiple reasons, none of which are persuasive. First, 
No. 17‐2002                                                     23 

he  highlights  that  Voytechek  described  plaintiff  as  “a  good 
interviewer” after he was hired for the Motive Power Super‐
visor position, but Rothwell told the Senior Human Resources 
Director  that  plaintiff  “present[ed]  poorly  to  hiring  manag‐
ers.” According to plaintiff, if a jury believed Voytechek, “it 
could infer dishonesty from Rothwell and the hiring manag‐
ers.” Not so. As the district court stated, “when an individual 
applies  to  82  positions,  conflicting  impressions  about  Plain‐
tiff’s experience or abilities with respect to different positions 
[are] hardly unexpected and cannot support a basis for find‐
ing intentional discrimination.” 
    Plaintiff  also  focuses  heavily  upon  Martyn  Peterson,  the 
IC hiring manager who interviewed plaintiff for the Manager 
of Truck Owner Operators position in early 2013. At his dep‐
osition, Peterson testified that he evaluated plaintiff (as well 
as other candidates) through the use of his own personal rat‐
ing system. This rating system contained nineteen traits Pe‐
terson felt were the most important for the position, includ‐
ing, inter alia: mechanical aptitude, knowledge of Department 
of Transportation regulations, ability to follow directions, and 
enthusiasm. Peterson testified that, after each interview was 
conducted, he scored the candidate in each category on a scale 
of one to ten. Of the three candidates Peterson interviewed, 
plaintiff received the lowest score. 
    Plaintiff now criticizes Peterson’s rating system. First, he 
contends Peterson was dishonest about  using  the system  in 
the first place because he did not produce the relevant scores 
to Human Resources until after plaintiff filed his EEOC com‐
plaint. The record indicates, however, that Peterson was the 
sole decision‐maker regarding which candidates were inter‐
viewed  and  ultimately  hired—Human  Resources  simply 
24                                                      No. 17‐2002 

served in an advisory role. Peterson further testified that Hu‐
man  Resources never requested copies of  his  notes  or other 
interview  materials  at  the  time  a  candidate  was  originally 
hired. It is unsurprising, therefore, that Peterson would keep 
his  personal  rating  system  private  until  a  situation  (such  as 
the filing of an EEOC complaint) required him to share it with 
another department. 
    Plaintiff  also  deems  Peterson’s  rating  system  suspicious 
because  Peterson  testified  he  only  took  “a  smattering  of 
notes” during interviews and discarded them after a position 
was filled, but was able to produce a detailed scorecard after 
plaintiff  filed  his  EEOC  complaint.  During  his  deposition, 
however, Peterson went out of his way to distinguish between 
materials produced during an interview and those created af‐
ter an interview was completed; plaintiff improperly conflates 
the two. Peterson’s practice of taking “a smattering of notes” 
that were later discarded applied only to the former. As to the 
latter, Peterson testified he routinely created a spreadsheet of 
his scores for each candidate and maintained it on his com‐
puter long after a position was filled. 
           e. Considering the Evidence as a Whole 
   As a final aside, plaintiff claims that in granting summary 
judgment, the district court merely “view[ed] the evidence as 
unconnected  fragments”  and  “fail[ed]  to  consider  the  evi‐
dence  as  a  whole.”  Of  course,  as  noted  above,  “[e]vidence 
must  be  considered  as  a  whole,  rather  than  asking  whether 
any particular piece of evidence proves the case by itself—or 
whether just the ‘direct’ evidence does so, or the ‘indirect’ ev‐
idence. Evidence is evidence.” Ortiz, 834 F.3d at 765. Plaintiff’s 
view  of  the  district  court’s  analysis,  however,  is  misplaced. 
Indeed, the district court’s opinion explicitly states: 
No. 17‐2002                                                       25 

       Considering the evidence as a whole, the Court con‐
       cludes that no reasonable factfinder could con‐
       clude that Plaintiff’s age constituted the but‐for 
       cause of either the elimination of Plaintiff’s po‐
       sition  in  the Motive Power  Department,  or his 
       inability  to  secure  another  management  posi‐
       tions  despite  his  having  applied  for  dozens  of 
       openings. 
(emphasis added). 
    Regardless, even though we take “a fresh look at the rec‐
ord,” Bass v. Joliet Pub. Sch. Dist. No. 86, 746 F.3d 835, 837 (7th 
Cir. 2014), our renewed consideration does not offer plaintiff 
any  relief.  “At  the  end  of  the  day,  the  question  is  simply 
whether ‘the same events would have transpired’ if [plaintiff] 
‘had been younger than 40 and everything else had been the 
same.’” Senske v. Sybase, Inc., 588 F.3d 501, 507 (7th Cir. 2009) 
(quoting Gehring v. Case Corp., 43 F.3d 340, 344 (7th Cir. 1994)). 
Based upon the discussion above, the answer is yes. As such, 
the  evidence  presented  below  does  not  permit  a  reasonable 
factfinder to conclude plaintiff’s age caused the adverse em‐
ployment actions at issue here. 
       2. Plaintiff’s Title VII Claim 
     Turning briefly to plaintiff’s Title VII discrimination claim, 
we agree with the district court that there is no evidence that 
IC’s actions were taken because of plaintiff’s national origin. 
Plaintiff seemingly recognizes this fact as well; his fifty‐three 
page brief devotes only one page to his Title VII claim. Plain‐
tiff merely points to the fact that he is American while his IC 
supervisors—namely Clermont, Voytechek, and Nashman—
26                                                       No. 17‐2002 

were Canadian. This fact, standing alone, does nothing to ad‐
vance plaintiff’s case. An unlawful employment practice is es‐
tablished under Title VII only when a plaintiff demonstrates 
that a particular protected characteristic was a motivating fac‐
tor for an employment decision. Hossack v. Floor Covering As‐
socs. of Joliet, Inc., 492 F.3d 853, 860 (7th Cir. 2007). Plaintiff has 
wholly failed to make such a showing here. 
                            III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court.